                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.1 Page 1 of 64



                                         UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF MICHIGAN

         HERMAN MILLER, INC., and                              Case No. 1:20-cv-312
         DESIGN WITHIN REACH, INC.,
                                                               COMPLAINT for:
                           Plaintiffs,
                    v.                                           (1) COUNTERFEITING
                                                                 (2) DILUTION
         INTERIOR ICONS (DOE 1),
         and DOES 2-10.                                          (3) INFRINGEMENT
                                                                 (4) FALSE ADVERTISING
                           Defendants.
                                                                 (5) UNFAIR COMPETITION
                                                                                    Jury Trial Demanded


                   Plaintiffs Herman Miller, Inc. (“Herman Miller”) and Design Within Reach, Inc. (“Design

        Within Reach”), by and through their attorneys, files this complaint for counterfeiting, dilution,

        infringement, false advertising, and unfair competition against Defendant DOE 1, doing business

        as Interior Icons (“Interior Icons”), and DOES 2-10.

                                                      PARTIES

                   1.     Plaintiff Herman Miller, Inc. is a corporation organized and existing under the laws

        of the State of Michigan having a principal place of business at 855 East Main Avenue, Zeeland,

        Michigan 49464.

                   2.     Plaintiff Design Within Reach, Inc. is a wholly owned subsidiary of Herman Miller

        organized and existing under the laws of the State of Delaware having a principal place of business

        at 711 Canal St., 3rd Floor, Stamford, CT 06902.

                   3.     Interior Icons is DOE 1’s brand name used in connection with the operation of the

        website www.InteriorIcons.com. As of the time of this filing, Herman Miller is not yet able to

        identify DOE 1 with any greater specificity.




4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.2 Page 2 of 64



                   4.   On information and belief, DOES 2-10 are individuals or other entities affiliated

        with the infringing operation at www.InteriorIcons.com. Their true identities are not yet known

        to Herman Miller.

                                         JURISDICTION AND VENUE

                   5.   This is an action for trademark counterfeiting, dilution, infringement, and false

        advertising under the Lanham Act, 15 U.S.C. §§ 1114, 1125(a), and 1125(c); for unfair

        competition under Michigan Consumer Protection Act, Mich. Comp. Laws § 445.903; and for

        trademark infringement and unfair competition under the common law.

                   6.   This Court has subject matter jurisdiction over the claims pursuant to 15 U.S.C. §

        1121(a) and 28 U.S.C. §§ 1331 and 1338(a) and (b), and supplemental jurisdiction over the claims

        arising under the statutory and common law of the State of Michigan pursuant to 28 U.S.C. §

        1367(a) because the state law claims are so related to the federal claims that they form part of the

        same case or controversy. Furthermore, there is diversity jurisdiction as to the non-federal claims

        pursuant to 28 U.S.C. § 1332 to the extent the DOE Defendants are diverse relative to Plaintiffs,

        and because Plaintiffs’ damages hereunder exceed the statutory threshold.

                   7.   On information and belief, this Court has personal jurisdiction over Interior Icons

        and the DOE Defendants because Herman Miller suffers injury from infringement and unfair

        competition directed at Herman Miller in this District, where Herman Miller (which is also Design

        Within Reach’s parent company) is headquartered. This Court also has personal jurisdiction over

        Interior Icons and the DOE Defendants in this District because they have been engaged in large-

        scale marketing for and national distribution of the infringing furniture identified herein, including

        in the State of Michigan, and that they have done so with express knowledge and intent that the

        furniture would be offered for sale and sold in Michigan, that Interior Icons and the DOE



                                                      2
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.3 Page 3 of 64



        Defendants would derive benefit from those Michigan sales, and that Herman Miller would suffer

        injury in the State.

                   8.    Venue is proper in this District under 28 U.S.C. § 1391 (b) and (c). On information

        and belief, Interior Icons and the DOE Defendants have transacted business in this District, a

        substantial part of the events giving rise to the claims occurred in this District, and this is the

        District where Herman Miller (Design Within Reach’s parent company) is headquartered and the

        harms to Herman Miller are felt.

                                            PART I: BACKGROUND

                                                  Herman Miller

                   9.    For over a century, Herman Miller has been a leader in the highly competitive

        business of designing, manufacturing, distributing, and selling high-quality, design-oriented

        furniture.

                   10.   Herman Miller is renowned for its contemporary furniture designs, which have

        been deemed works of art and inducted into major museums across the United States, including

        the Museum of Modern Art and The Henry Ford Museum in Dearborn, Michigan.

                   11.   Herman Miller’s iconic products have generated billions of dollars in sales and are

        widely loved by their users.

                   12.   Based in Zeeland, Michigan, Herman Miller manufactures all the furniture designs

        asserted herein in the United States pursuant to rigorous quality controls, supporting thousands of

        local jobs.

                   13.   For decades, Herman Miller has developed close working relationships with

        preeminent designers, who have entrusted their design legacies to Herman Miller to protect for

        posterity.



                                                      3
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.4 Page 4 of 64



                   14.   It is precisely because Herman Miller has intellectual property rights that it can

        protect the work of those designers, and enable designers to produce iconic works that stand the

        test of time.

                   15.   Herman Miller has long-established trademark rights in its own name, which is

        protected by multiple U.S. registrations. Herein, Herman Miller is asserting infringement of U.S.

        Registration Nos. 733,770 and 772,411. Copies of these Trademark Registrations are attached at

        Exhibit A.

                                             Charles and Ray Eames

                   16.   Two of the most notable of Herman Miller’s designers were Charles Eames and his

        wife, Ray Eames.

                   17.   The creative genius of Charles and Ray Eames manifested itself in many ways,

        including photography, film making, architecture, and, most significantly, furniture design.

                   18.   Charles and Ray Eames became world-famous furniture designers and designed

        many of the items that comprise Herman Miller’s furniture line. Through their work, Charles and

        Ray Eames became celebrities. Authors have written dozens of books about them. The United

        States Library of Congress organized a travelling exhibit of the Eames’ works in 1999.

                   19.   The collaboration between Herman Miller and Charles and Ray Eames is well-

        known in the industry and touted heavily in Herman Miller’s marketing.

                   20.   Herman Miller has used the “Eames” name, as well as the name “Charles Eames”

        and the name “Ray Eames,” and has created an intentional association with these names as used

        in connection with its furniture, since at least 1951.

                   21.   On January 26, 1982, the United States Patent and Trademark Office formally

        memorialized the association between the EAMES name and Herman Miller when it issued to



                                                      4
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.5 Page 5 of 64



        Herman Miller US Trademark Registration No. 1,187,673, for the EAMES® trademark. The

        registration provides Herman Miller with the exclusive right to use the EAMES® designation in

        connection with the sale of such furniture. A copy of the registration certificate is attached as

        Exhibit B.

                   22.   Herman Miller has an industry-wide reputation for manufacturing and marketing

        the highest-quality contemporary furniture products, including being the exclusive source in North

        America and elsewhere for EAMES® chairs and furniture.

                                     The EAMES® Aluminum Group Chairs

                   23.   Charles and Ray Eames designed the EAMES® Aluminum Group chairs, and

        Herman Miller began producing them in 1958. Herman Miller has continuously produced the

        chairs since then. An example of one of the EAMES® Aluminum Group chairs of the “Thin Pad”

        variety is depicted below:




                                                    5
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.6 Page 6 of 64



                   24.   In 1969, Charles and Ray Eames added cushions to the EAMES® Aluminum

        Group chairs, and Herman Miller has produced them ever since. These chairs are sold as the

        EAMES® Soft Pad chairs, and are part of the EAMES® Aluminum Group family. An example

        of one of the EAMES® Aluminum Group Soft Pad chairs is depicted below:




                   25.   Depictions of the EAMES® Aluminum Group Thin Pad and Soft Pad trade dresses

        are attached hereto as Exhibit C.

                   26.   Among both the Soft Pad and Thin Pad chairs, Herman Miller has sold variations

        with and without the distinctive parallelogram armrests (discussed further below), as well as

        variations with taller backrests (the Executive Chair version), and some with alternative fabrics,

        each of which has achieved great recognition in its own right and as part of a family of related

        EAMES® designs. Exhibit C illustrates these variations.



                                                    6
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.7 Page 7 of 64



                   27.   While some of these variants have been sold in greater quantity and for a longer

        period of time than others, each of these designs is well-known, indeed famous, as a Herman Miller

        original product design, all of which are associated with one another and with Herman Miller.

                   28.   Herman Miller possesses trade dress rights in all of these designs, as well as

        registered trade dress rights in the distinctive frame with armrests.

                   29.   The distinctive overall look of the EAMES® Aluminum Group design carries over

        through all the chairs – reinforced among all of them as a family of designs – and consumers can

        easily recognize them as mere variants of each other, just the same as consumers would recognize

        different model variants of the same car.

                   30.   Trade dress is simply the overall visual impression of what consumers see.

        However, set forth below are the most salient and dominant design features that distinguish the

        trade dress of the EAMES® Aluminum Group Thin Pad and Soft Pad trade dresses.

                   31.   A dominant distinguishing feature of the EAMES® Aluminum Group Thin Pad

        and Soft Pad trade dress is the appearance of a single, slender rectangular slab of roughly uniform

        thickness, that is substantially flat across its width, and that has been curved into a rounded L-

        shape and suspended between two side rails, in the manner and style of the EAMES® Aluminum

        Group chairs.

                   32.   A further distinguishing feature of Herman Miller’s Thin Pad trade dress appearing

        on many but not all of the chairs is the use of a web or chair surface with multiple narrow

        rectangular tufts.

                   33.   Yet another distinguishing feature of Herman Miller’s EAMES® Aluminum Group

        trade dress appearing on many but not all of the chairs is the use of parallelogram-shaped armrests,

        with a thin and substantially uniform cross-section. Although customers can also buy versions of



                                                      7
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.8 Page 8 of 64



        the chairs without armrests, the armrests have historically been sold on a significant number of the

        chairs, and hence became a prominent distinguishing feature.

                   34.   Yet another distinguishing feature of Herman Miller’s EAMES® Aluminum Group

        chairs is the use of “scroll” edges of the seat and backrest.

                   35.   Yet another distinguishing feature of Herman Miller’s EAMES® Aluminum Group

        chairs is the specific cross-bar design across the back of the upper backrest.

                   36.   Yet another distinguishing feature of Herman Miller’s EAMES® Aluminum Group

        chairs is a pair of visible parallel L-shaped side rails running along substantially the full length of

        the backrest and seat.

                   37.   Another distinguishing feature of the EAMES® Aluminum Group Soft Pad trade

        dress is the use of 2-3 uniformly shaped rectangular backrest cushions and a single seat cushion.

                   38.   The most visually dominant features of the trade dress as outlined above were

        articulated by Herman Miller recently in Blumenthal Distributing, Inc. v Herman Miller, Inc., C.D.

        Cal. Case No. 5:14-cv-01926-JAK (“Blumenthal Case”), wherein the District Court formally

        adopted those articulations in a ruling at Dkt. 192 of that case. The articulations in the Blumenthal

        Case not only identified the most dominant visual features of the trade dress, but also explained

        how infringers might combine and/or vary those features to create an infringing design that mimics

        the overall appearance of the EAMES® Aluminum Group Thin Pad and Soft Pad designs.

                   39.   Since introducing the EAMES® Aluminum Group chairs in 1958, Herman Miller

        has invested millions of dollars in promoting the full family of EAMES® Aluminum Group chairs.

                   40.   The fact that Herman Miller now sells the EAMES® Aluminum Group Thin Pad

        and Soft Pad chairs as part of a family of related designs reinforces the strength of the trade dress,

        as consumers understand the chairs to all be variations of the same design concept. The strength



                                                      8
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.9 Page 9 of 64



        and fame of any one design inures to the benefit of all of them, the same way that a convertible

        version of a popular car builds upon the fame of the original hardtop version.

                   41.   The trade dress of the EAMES® Aluminum Group chairs is unique, distinctive, and

        non-functional, and it is not necessary for others to use this trade dress to compete in the

        marketplace. The design of the EAMES® Aluminum Group chairs is based on a general concept

        of suspending a web of seating upholstery between two rails, but there are an infinite variety of

        aesthetic design configurations that could be based on that core utilitarian concept, and the Eames

        couple chose the particular design of the EAMES® Aluminum Group Thin Pad and Soft Pad chairs

        because of their aesthetic appeal and distinctiveness.

                   42.   The unique and distinctive look of the trade dress of the EAMES® Aluminum

        Group chairs identifies and distinguishes them from competitors’ chairs.

                   43.   The consuming public and the commercial trade have come to recognize and

        associate the trade dress of the EAMES® Aluminum Group chairs with Herman Miller as a result

        of the extensive and continuous promotion and sales of chairs over the past fifty years.

                   44.   Herman Miller has sold hundreds of thousands of EAMES® Aluminum Group

        chairs, and because they are often used for communal seating (such as in conference rooms) any

        given chair may have been enjoyed by thousands of users over its lifetime.

                   45.   The EAMES® Aluminum Group chairs have also been inducted into many art

        museums, including the Museum of Modern Art (MoMA) in New York.

                   46.   The EAMES® Aluminum Group chairs are also featured ubiquitously in American

        media, particularly in movies and television. In the past several years, the EAMES® Aluminum

        Group chairs (as well as the EAMES® Lounge Chair) have become practically synonymous with

        the term “mid-century modern.” The recent resurgence in popularity of mid-century modern



                                                     9
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.10 Page 10 of 64



        design – driven in part by the cultural effect of the popular television show “Mad Men” – created

        a surge of renewed interest in the EAMES® Lounge Chairs and EAMES® Aluminum Group

        chairs. That wave of renewed interest has also encouraged blatant infringement of the kind

        complained of in this civil action.

                   47.   Over the years, Herman Miller has pursued and shut down numerous infringing

        sales operations. The most recent example of this is the Blumenthal Case, in which a Final

        Judgment of infringement and dilution was entered with respect to copies of the EAMES®

        Aluminum Group chairs following a jury trial.

                   48.   EAMES® Aluminum Group chairs are recognized as “iconic” in the marketplace.

                   49.   Herman Miller deliberately does not license the EAMES® Aluminum Group

        designs, and maintains strict control over their manufacture and sale to preserve the Eames design

        legacy in perpetuity.

                   50.   With respect to Herman Miler’s trade dress rights, it is not necessary that consumers

        know the name of a product, or that the name of the brand owner is Herman Miller. Rather,

        relevant consumers need only have a belief that the design is distinctive and originates from a

        single source.

                   51.   As a result of Herman Miller’s efforts, and unsolicited media attention, the trade

        dress of the EAMES® Aluminum Group chairs has acquired appreciable secondary meaning, and

        is indeed a famous design mark, which identifies and distinguishes the chairs from chairs offered

        by competitors.

                   52.   The United States Patent and Trademark Office recognized Herman Miller’s

        exclusive, proprietary rights in the EAMES® Aluminum Group chairs on June 20, 2006 when it

        issued to Herman Miller US TM Registration No. 3,105,591, covering the shape of the frame



                                                      10
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.11 Page 11 of 64



        common to many of the EAMES® Aluminum Group Thin Pad and Soft Pad chairs, as depicted

        below:




                   53.   US TM Registration No. 3,105,591 is now incontestable. The registration provides

        Herman Miller with the exclusive right to use the design of the EAMES® Aluminum Group chairs

        in connection with furniture. A copy of the registration certificate is attached as Exhibit D.

                   54.   Registration of the EAMES® Aluminum Group Trade Dress confirms that Herman

        Miller owns the exclusive right to market and sell products bearing this design or any other design

        that is sufficiently similar thereto as to be likely to cause confusion, regardless of possible

        differences.

                   55.   As reflected by the registration, the claimed chair frame itself is sufficiently

        recognizable to consumers so as to be trade dress in its own right, separate and apart from the rest

        of the chair, much like a car’s front grill shape can be protectable in its own right separate from

        the rest of the car.




                                                    11
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.12 Page 12 of 64



                   56.   As with all of Herman Miller’s trade dress registrations, registration of the

        EAMES® Aluminum Group Trade Dress gives notice to the world that this design belongs

        exclusively to Herman Miller.

                   57.   Registration of the EAMES® Aluminum Group Trade Dress confirms as well that

        the design possesses secondary meaning, shifting to anyone wishing to challenge the design the

        burden to prove otherwise.

                   58.   Registration of the EAMES® Aluminum Group Trade Dress confirms as well that

        the design is not functional, shifting to anyone wishing to challenge the design the burden to prove

        otherwise.

                   59.   As a result of Herman Miller’s efforts, and unsolicited media attention, the

        registered EAMES® Aluminum Group trade dress has developed appreciable secondary meaning

        and fame as an indicator that Herman Miller is the source of goods.

                   60.   Herman Miller’s registered and unregistered trade dress for the EAMES®

        Aluminum Group chairs represents highly valuable goodwill owned by Herman Miller.

                   61.   In addition to the trade dress, Herman Miller owns unregistered trademark rights in

        the name ALUMINUM GROUP, which it uses to market its EAMES® Aluminum Group chairs.

        The ALUMINUM GROUP mark has been used by Herman Miller consistently in promotion and

        sale of the EAMES® Aluminum Group line, and has become a well-known identifier of source

        for all the same reasons as the trade dress.

                   62.   Furthermore, Herman Miller owns unregistered trademark rights in the names of

        particular EAMES® Aluminum Group chairs. Rather than use model number designations,

        Herman Miller made a deliberate choice to call its individual chairs by name. This includes the

        EAMES® Aluminum Group MANAGEMENT CHAIR (which is the version of the chair with



                                                       12
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.13 Page 13 of 64



        armrests and a medium height backrest), the EAMES® Aluminum Group EXECUTIVE CHAIR

        (which is the version of the chair with armrests and a tall backrest), the EAMES® Aluminum

        Group THIN PAD (which refers to the chairs with the thinner tufted upholstery), and the EAMES®

        Aluminum Group SOFT PAD (which refers to the chairs with the thicker cushions). The

        ALUMINUM GROUP MANAGEMENT CHAIR mark, the ALUMINUM GROUP EXECUTIVE

        CHAIR mark, the SOFT PAD mark, and the THIN PAD mark, have been used by Herman Miller

        consistently in promotion and sale of the EAMES® Aluminum Group line, and have become well-

        known identifiers of source for all the same reasons as the trade dress.

                                  The EAMES® Lounge Chair and Ottoman

                   63.   Charles and Ray Eames designed the EAMES® Lounge Chair in the early 1950s.

        Herman Miller began producing the product in 1956 and has continuously produced the chairs

        since then.

                   64.   An example of the EAMES® Lounge chair (with accompanying ottoman) is

        depicted below:




                                                    13
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.14 Page 14 of 64




                   65.   Further depictions of the asserted EAMES® Lounge Chair trade dress are attached

        hereto as Exhibit E.

                   66.   The trade dress of the EAMES® Lounge Chairs is simply the overall visual

        appearance of the chairs as seen by consumers.

                   67.   Although the trade dress of the EAMES® Lounge Chairs is is simply the overall

        visual appearance of the chairs, dominant distinguishing features as seen by consumers include

        the unique curvatures of both the seat and back portions; the two-part backrest design; the deeply

        indented “twin-button” tufting pattern on matching cushions; and the sweeping integration of the

        armrests into the base of the chair. Pairing the char with its matching ottomon (which bears the

        same twin-button tufting as the seat) only further emphasizes the association of the chair with

        Herman Miller because of how frequently the pair are sold together.

                   68.   The trade dress of the EAMES® Lounge Chair is unique, distinctive, and non-

        functional, and it is not necessary for others to use this trade dress to compete in the marketplace.


                                                     14
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.15 Page 15 of 64



        Indeed, there are many other plywood and leather lounge chairs on the market that provide

        equivalent functionalities while having a distinctly different aesthetic.

                   69.   The unique and distinctive look of the trade dress of the EAMES® Lounge Chair

        identifies and distinguishes them from competitors’ chairs.

                   70.   The consuming public and the commercial trade have come to recognize and

        associate the trade dress of the EAMES® Lounge Chair with Herman Miller as a result of the

        extensive and continuous promotion and sales of chairs over the past fifty years.

                   71.   Hundreds of thousands of EAMES® Lounge Chairs have been sold. EAMES®

        Lounge Chairs are often kept as living room or office furniture, and as such are seen and enjoyed

        by countless more individuals than just their owners.

                   72.   The EAMES® Lounge Chair design has also been inducted into many art museums,

        including the Museum of Modern Art (MoMA) in New York.

                   73.   The EAMES® Lounge Chairs are also featured ubiquitously in American media,

        particularly in movies and television. In the past several years, EAMES® Lounge Chairs (as well

        as the EAMES® Aluminum Group chairs) have become practically synonymous with the term

        “mid-century modern.” The recent resurgence in popularity of mid-century modern design –

        driven in part by the cultural effect of the popular television show “Mad Men” – created a surge

        of renewed interest in the EAMES® Lounge Chairs and EAMES® Aluminum Group chairs. That

        wave of renewed interest has also encouraged blatant infringement of the kind complained of in

        this civil action.

                   74.   Over the years, Herman Miller has pursued and shut down many infringing sales

        operations.

                   75.   EAMES® Lounge Chairs are recognized as “iconic” in the marketplace.



                                                     15
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.16 Page 16 of 64



                   76.   Herman Miller deliberately does not license the EAMES® Lounge Chair or

        Ottoman designs, and maintains strict control over their manufacture and sale to preserve the

        Eames design legacy in perpetuity.

                   77.   With respect to Herman Miler’s trade dress rights, it is not necessary that consumers

        know the name of a product, or that the name of the brand owner is Herman Miller. Rather,

        relevant consumers need only have a belief that the design is distinctive and originates from a

        single source.

                   78.   As a result of Herman Miller’s efforts, and unsolicited media attention, the trade

        dress of the EAMES® Lounge Chair has acquired appreciable secondary meaning, and is indeed

        a famous design mark, which identifies and distinguishes the chairs from chairs offered by

        competitors.

                   79.   The United States Patent and Trademark Office recognized Herman Miller’s

        exclusive, proprietary rights to the EAMES® Lounge Chair on May 20, 2003 when it issued to

        Herman Miller US TM Registration No. 2,716,843 covering the shape of EAMES® Lounge Chair

        (without an ottoman), as depicted below:




                                                      16
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.17 Page 17 of 64




                   80.   US TM Registration No. 2,716,843 is now incontestable. The registration provides

        Herman Miller with the exclusive right to use the design of the EAMES® Lounge Chair chairs in

        connection with furniture. A copy of the registration certificate is attached as Exhibit F.

                   81.   The United States Patent and Trademark Office also has granted Herman Miller

        Registration No. 5,767,140 in the design of the EAMES® Lounge Chair Ottoman, as depicted

        below. A copy of the registration certificate is attached within Exhibit F.




                                                    17
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.18 Page 18 of 64



                   82.   As with all of Herman Miller’s trade dress registrations, registration of the

        EAMES® Lounge Chair Trade Dress (both the chair and ottoman) gives notice to the world that

        these design belongs exclusively to Herman Miller.

                   83.   Registration of the EAMES® Lounge Chair Trade Dress confirms as well that the

        designs possesses secondary meaning, shifting to anyone wishing to challenge the design the

        burden to prove otherwise.

                   84.   Registration of the EAMES® Lounge Chair Trade Dress confirms as well that the

        designs are not functional, shifting to anyone wishing to challenge the design the burden to prove

        otherwise.

                   85.   As a result of Herman Miller’s efforts, and unsolicited media attention, the

        registered EAMES® Lounge Chair and Ottoman trade dress has developed appreciable secondary

        meaning and fame as an indicator that Herman Miller is the source of goods.

                   86.   Herman Miller’s registered and unregistered trade dress for the EAMES® Lounge

        Chair and Ottoman represents highly valuable goodwill owned by Herman Miller.

                   87.   Herman Miller also owns unregistered trademark rights in the name EAMES

        LOUNGE CHAIR as well as EAMES LOUNGE CHAIR AND OTTOMAN, which it has used

        consistently for decades to identify the chairs in commerce, and which are well-known for all the

        same reasons that the trade dress is well-known.

                                           The Nelson Bubble Lamps

                   88.   George Nelson was yet another famed American designer who was affiliated with

        Herman Miller, and whose furniture design legacy is cared for by Herman Miller.

                   89.   The popular Nelson Bubble Lamps were introduced in the 1950s, and are still

        popular today.



                                                   18
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.19 Page 19 of 64



                   90.   Herman Miller has registered trade dress rights in several versions of the Nelson

        Bubble Lamps, and claims unregistered trade dress rights in other versions, which are all

        recognizable as part of the same family of designs. Indeed, that is how Herman Miller markets

        the lamps: using the word “family,” and often depicting them in groups and clusters of varying

        designs, as they are commonly used.

                   91.   Images of the “Ball,” “CrissCross Ball,” and “Pear” unregistered trade dress are

        shown below.




                                                     19
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.20 Page 20 of 64




                   92.   The trade dress of the Nelson Bubble Lamps is simply their overall visual

        appearance to consumers.

                   93.   Although the trade dress is the overall visual appearance, the most salient

        distinguishing design elements of the Nelson Bubble Lamps at issue are their pristine white color,

        series of relatively closely-spaced, thin, vertical wire forms protruding through the homogenous

        white surface, a flattened top and bottom, and a profile that is narrower at the top and bottom while

        bulging out at the middle.

                   94.   As with any trade dress, even if an infringer varied some of the elements to some

        degree, the end product might still infringe if its overall impression and effect on a consumer was

        to evoke the original brand.

                   95.   The trade dress of the Nelson Bubble Lamps is unique, distinctive, and non-

        functional, and it is not necessary for others to use this trade dress to compete in the marketplace.

        The Nelson Bubble Lamp designs are intentionally aesthetic and abstract.

                                                     20
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.21 Page 21 of 64



                   96.    The unique and distinctive look of the trade dress of the Nelson Bubble Lamps

        identifies and distinguishes them from competitors’ products.

                   97.    The consuming public and the commercial trade have come to recognize and

        associate the trade dress of the Nelson Bubble Lamps as being distinctive as a result of the

        extensive, continuous, and consistent promotion and sales of the lamps over the past seventy years.

                   98.    A great number of Nelson Bubble Lamps have been sold since the designs were

        first introduced. Nelson Bubble Lamps are often displayed in communal or public settings, and as

        such are seen and enjoyed by countless more individuals than just their owners.

                   99.    The Nelson Bubble Lamps have become “iconic” in the marketplace.

                   100.   As a result of Herman Miller’s efforts, and unsolicited media attention, the trade

        dress of the Nelson Bubble Lamps has acquired appreciable secondary meaning, and is indeed a

        famous design mark, which identifies and distinguishes the tables from furniture offered by

        competitors.

                   101.   Herman Miller’s unregistered trade dress for the Nelson Bubble Lamps represents

        highly valuable goodwill owned by Herman Miller.

                   102.   With respect to the trade dress rights, it is not necessary that consumers know the

        name of a product, or that the name of the manufacturer is Herman Miller. Rather, relevant

        consumers need only have a belief that the design is distinctive and originates from a single source.

                   103.   Herman Miller also claims trademark rights in the various names of the Nelson

        Bubble Lamps.

                   104.   BUBBLE LAMPS is Herman Miller’s Registered Trademark (by assignment) No.

        2,941,595, a copy of which is attached at Exhibit G. The mark is sometimes interlineated with

        the particular name of the shape of the lamp, or with “Nelson,” such as “Nelson Bubble Ball



                                                      21
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.22 Page 22 of 64



        Lamp,” or “Bubble Ball Lamp.” To the extent not covered by its registration, Herman Miller

        claims unregistered trademark rights in all iterations of the names of its Nelson Bubble Lamps.

                   105.   CRISS CROSS is Herman Miller’s Registered Trademark (by assignment) No.

        4,000,980, a copy of which is attached within Exhibit G.

                   106.   PEAR is Herman Miller’s Registered Trademark (by assignment) No. 4,894,474, a

        copy of which is attached at Exhibit G.

                   107.   Herman Miller claims unregistered trademark rights in the name BALL as used in

        conjunction with Nelson Bubble Lamps.

                   108.   For the same reasons that the trade dress has become well-known, so too are these

        foregoing trade names, which identify the products in commerce, and indicate that they originate

        from a particular brand.

                                                Design Within Reach

                   109.   Founded in 1998, Design Within Reach established a unique retail outlet, and retail

        catalog for consumers to easily buy high quality brand designs from companies like Herman Miller

        and Knoll without having to use middlemen or wait for product to be manufactured and shipped.

        To do this, Design Within Reach established direct close connections with the major designer

        furniture manufacturers, and entered into agreements with them to preserve their brands.

                   110.   Herman Miller recently acquired Design Within Reach, which is now a wholly-

        owned subsidiary of Herman Miller, though Design Within Reach still also sells original product

        from other designer/manufacturers such as Knoll.

                   111.   Design Within Reach has an extensive online presence with a large website from

        which consumers can directly purchase branded furniture for delivery.




                                                      22
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.23 Page 23 of 64



                   112.   Design Within Reach also conducts an extensive catalog business, by which

        consumers can purchase branded furniture for delivery.

                   113.   Design Within Reach has also recently begun serving commercial contract

        purchasers.

                   114.   Design Within Reach actively works to preserve the brand integrity of its suppliers,

        with whom it is under contract as a licensee of their various trademarks and trade dress.

                   115.   Design Within Reach conducts business and is known both by the full name and

        trademark DESIGN WITHIN REACH and the initials, DWR.

                   116.   Design Within Reach is the owner of the registered trademark DESIGN WITHIN

        REACH®, which is covered by U.S. Registration Nos. 2,493,177 and 3,279,622. Copies of these

        Trademark Registrations are attached at Exhibit H.

                   117.   The trademark DESIGN WITHIN REACH® has come to represent great goodwill

        owned exclusively by Design Within Reach.

                   118.   Design within reach is also the owner of the registered trademark DWR®, which is

        covered by U.S. Registration No. 2,894,767, also included in Exhibit H.

                   119.   The trademark DWR® has come to represent great goodwill owned exclusively by

        Design Within Reach.




                                                       23
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.24 Page 24 of 64



                            PART II: INTERIOR ICONS’ WRONGFUL CONDUCT

                   120.   On information and belief, the domain www.InteriorIcons.com was created on

        October 30, 2007, and was originally owned by the UK company Linburn Technology Limited

        (“Linburn”).

                   121.   On information and belief, Linburn is principally managed by UK citizen Neil

        Mitchinson, who also manages related entities in the UK.

                   122.   On information and belief, Linburn operated the Interior Icons website as a

        clearinghouse for furniture designs that deliberately and slavishly copied some of the most iconic

        products sold by Herman Miller, as well as other brands like Knoll. Linburn aggressively marketed

        its products as literal copies of the originals, and liberally used the names and likeness of famous

        designers like Charles Eames to promote its products. Linburn also boasted of having its own

        manufacturing operation.

                   123.   Herman Miller does not yet know the extent of any business that Linburn did with

        the United States, although on information and belief, Linburn conducted significant business at

        least in the UK, with Mr. Mitchinson being personally involved in sales and promotional activities.

                   124.   On information and belief, in or about 2015, Mr. Mitchinson caused Linburn to sell

        the Interior Icons website and business to DOE 1, or an entity or individuals controlled by or

        affiliated with DOE 1.

                   125.   As of the filing of the present Complaint, Herman Miller has not been able to

        ascertain the identity of DOE 1 or the individuals associated with DOE 1 despite diligent efforts.

        This is due to DOE 1’s deliberate strategy of concealing from the public its true identity, as well

        as the identities of all individuals affiliated with the company, as discussed further herein below.




                                                      24
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.25 Page 25 of 64



                   126.   On information and belief, DOE 1 engaged in a significant restructuring of the

        Interior Icons business, which included expanding operations to the United States, redesigning the

        website, and hiring US legal counsel to advise on website content and business practices.

                   127.   On information and belief, DOE 1 (hereinafter simply referred to as “Interior

        Icons”) re-launched the Interior Icons website sometime in or about mid-2019, and has been selling

        and advertising infringing products throughout the United States at least since the re-launch.

                   128.   Herman Miller only recently became aware of the current Interior Icons website.

                   129.   Interior Icons is now engaged in a dramatic and brazen scheme to undermine

        Herman Miller’s intellectual property rights and trade on the goodwill Herman Miller has

        developed in some of the most important and iconic furniture designs of all time, including the

        EAMES® Lounge Chair and Ottoman, the EAMES® Aluminum Group Thin Pad and Soft Pad

        Chairs, and the Nelson Bubble Lamps.

                   130.   Interior Icons’ counterfeit knock-off copies of the EAMES® Aluminum Group

        chairs (which Interior Icons refers to as the “EA119” and “EA219”) are shown below.




                                                      25
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.26 Page 26 of 64




                   131.   Interior Icons’ counterfeits of the EAMES® Lounge Chair and Ottoman (which

        Interior Icons refers to as “The Lounge Chair” and “The Lounge Ottoman”) are shown below.




                                                   26
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.27 Page 27 of 64



                   132.   Interior Icons’ counterfeit knock-off copies of the Nelson Bubble Lamp PEAR®

        and BALLTM and CRISS CROSS® varieties (which Interior Icons calls by these actual trade names

        in its marketing) are shown below.




                                                    27
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.28 Page 28 of 64




                   133.   Interior Icons has also sold counterfeit knock-off copies of other products

        prominently featured by Herman Miller and Design Within Reach, such as the NOGUCHI® Table

        (which Interior Icons refers to directly as “Noguchi Table”) is shown below.




                   134.   Interior Icons has also knocked off several other famous third-party designs

        prominently marketed by Design Within Reach, such as the Barcelona Chair, the Egg Chair, and

        several designs owned by Knoll, as part of its broader scheme to reproduce as nearly exactly as

        possible a range of the most iconic furniture designs.


                                                    28
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.29 Page 29 of 64



                   135.   It is apparent from Interior Icons’ own online customer reviews that even among

        consumers that are familiar with the original name brands like EAMES®, there is confusion as to

        whether Interior Icons’ counterfeits are actual EAMES® chairs, as opposed to just knock-offs. For

        example, with respect to the Interior Icons customer review below, even though Interior Icons did

        not use the name “Eames” on the webpage for its knock-off “EA-217” chair, the customer readily

        understood and believed it to be an EAMES® brand chair, and invoked the trademark:




                   136.   Interior Icons’ “About” webpage freely admits that its entire business objective is

        to try to exactly duplicate “iconic” furniture designs, and then sell them at a lower price point than

        the “few manufacturers” (e.g., Herman Miller) who otherwise sell the designs. Though Interior

        Icons may not mention Herman Miller expressly by name within the main text of its website, it

        has used the names Herman Miller, Eames, and the name of Herman Miller’s wholly-owned retail

        outlet, Design Within Reach or DWR, including in internet keyword advertising and other targeted

        internet advertising and in the metadata and other embedded coding for its website, thus

        confirming that Herman Miller is clearly its primary target. Interior Icons’ business is thus overtly

        built upon decades’ worth of Herman Miller’s hard-won good will, and Interior Icons’ self-

        professed disregard for Herman Miller’s intellectual property rights.

                   137.   Indeed, Interior Icons falsely advertises that brand owners (like Herman Miller)

        have no intellectual property rights, suggesting that any rights in the furniture designs at issue

        belonged solely to their original designers, and that because those designers are now deceased, the

        designs have entered into the public domain. More than that, Interior Icons falsely informs its


                                                      29
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.30 Page 30 of 64



        users that brands like Herman Miller are somehow improperly manipulating the market in the

        absence of any rights.

                   138.   Such express and implied advertising claims are false and defamatory.

                   139.   Beyond capitalizing on Herman Miller’s furniture designs, Interior Icons

        deliberately mimics the very design and content of Herman Miller’s own retail website, using the

        same fonts, styles, heading types, descriptions, colors, and overall layout, as shown in the example

        comparisons below.




                                                      30
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.31 Page 31 of 64




                   140.   Interior Icons has deliberately and liberally misappropriated to itself Herman

        Miller’s investment in online marketing content and website design. Interior Icons’ copying has

        saved Interior Icons the effort of developing its own original content.



                                                     31
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.32 Page 32 of 64



                   141.   Interior Icons’ mimicking of Herman Miller’s website is intentionally designed to

        create – and does create – a strong false impression that Interior Icons is somehow affiliated with

        or endorsed by Herman Miller.

                   142.   Upon information and belief, Interior Icons has also purchased internet advertising

        keywords and online targeted advertising that overtly include “Herman Miller,” “Eames,” “Design

        Within Reach” and “DWR” in a deliberate and overt attempt to redirect consumers to Interior

        Icon’s infringing website.

                   143.   Interior Icons has also engaged in overt infringement of the mark DESIGN

        WITHIN REACH®.                Interior Icons has maintained a webpage under the URL

        www.interioricons.com/collections/design-within-reach, displaying the name “DESIGN WITHIN

        REACH” at the top of the page over a selection of counterfeit designer furniture (including

        unauthorized copies of designs owned by Herman Miller, Knoll, and others).

                   144.   Because Design Within Reach sells the same styles of furniture, consumers are

        easily deceived as to source, sponsorship, or affiliation with Design Within Reach.

                   145.   After Design Within Reach sent a takedown request to Interior Icons’ website host

        Shopify in February 2020 that resulted in certain offending webpages being taken down, Interior

        Icons promptly reinstated the webpage at https://interioricons.com/collections/designs-within-

        reach-of-everyone, now displaying the title at the top of the webpage as “Designs Within Reach

        Of Everyone.” This is also an infringement.

                   146.   In infringing upon the DESIGN WITHIN REACH® trademark, Interior Icons’

        clear deliberate intent is to improperly redirect online traffic and deceive consumers into believing

        that Interior Icons is somehow affiliated with Design Within Reach (as well as the other protected

        brands that Interior Icons has copied).



                                                      32
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.33 Page 33 of 64



                   147.   For example, Interior Icons’ paid Google search results (example shown below)

        infringe the DESIGN WITHIN REACH® mark, and try to deceive consumers into thinking that

        Interior Icons is offering furniture sourced from Design Within Reach at “60% off” discount.




                   148.   Interior Icons otherwise uses the DESIGN WITHIN REACH® mark in an

        infringing manner that creates significant confusion, such as with search results like the below:




                   149.   Design Within Reach is one of only a small handful of retailers authorized to sell

        genuine Herman Miller, Knoll, Noguchi Museum and other designer furniture. Because of this,

        consumers are more apt to believe that Interior Icons has some relationship with Design Within

        Reach. Alternatively or additionally, consumers may believe that Interior Icons has entered into

        some kind of special agreements with the major manufacturers that give Interior Icons the status

        of a legitimate direct competitor of Design Within Reach in authorized retail sales of designer

        furniture. Either way, consumers are likely to be misled into buying from Interior Icons rather

        than Design Within Reach, causing harm to Design Within Reach.

                   150.   Design Within Reach has in fact been receiving communications from consumers

        who are actually confused about the status and relationship of Interior Icons relative to Design

        Within Reach.


                                                      33
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.34 Page 34 of 64



                   151.   Interior Icon’s website content – including, for example, its “Terms and

        Conditions” – plainly implies that Interior Icons engaged US counsel to advise on the lawfulness

        of its business operations, and thus readily had the ability to investigate the question of

        infringement and false advertising.

                   152.   On the “About” webpage of the Interior Icons website, Interior Icons brazenly states

        that:

                          “To reproduce these furniture icons with the same design and quality specifications

                          as the originals, we purchased all of the original designer pieces. Our skilled

                          artisans, some of whom previously worked for the original manufacturers, studied

                          the originals in great detail, allowing us to reproduce the icons using the same

                          materials and production methods as the original manufacturers. Our processes

                          are completely lawful, as none of the designs we reproduce have any copyright or

                          trademark protection in the U.S.”

                   153.   Interior Icons thus freely admits that the products it sells are direct, counterfeit

        copies of furniture designs of other companies (like Herman Miller) and boasts that it may have

        hired Herman Miller employees to assist in the copying.

                   154.   Interior Icons also freely admits that those furniture designs are “iconic;” indeed,

        that is very name of its brand.

                   155.   Interior Icons’ website correctly identifies the EAMES® Aluminum Group Thin

        Pad design as “one of the most recognizable office chairs in the world of furniture design.”

                   156.    As to its EAMES® Aluminum Group Soft Pad knock-off, Interior Icons’ website

        states “It’s a truly timeless piece that has deservedly garnered iconic status.”




                                                       34
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.35 Page 35 of 64



                   157.   With respect to the EAMES® Lounge Chair design, Interior Icons states succinctly

        and in bold all capital letters: “WORLD’S MOST ICONIC CHAIR.”

                   158.   By admitting that Herman Miller’s designs asserted herein are iconic, Interior Icons

        has conceded that they are famous and highly recognizable as distinctive designs in the

        marketplace.

                   159.   Interior Icons’ website also states: “The mid-century designer furniture icons that

        were created over 60 years ago were intended to be accessible to all. Decades after the deaths of

        the renowned designers, a few influential furniture manufacturers have hoisted prices

        unnecessarily high, making them available only to the wealthy.”

                   160.   The preceding statements – along with others on the “About” webpage – contain

        false and misleading assertions, both express and implied. Specifically, Interior Icons is falsely

        conveying the idea that the furniture design rights were controlled by the designers, who somehow

        deeded them into the public domain upon their deaths. This is false. According to the wishes of

        the designers and their heirs, the designs have always been protected by intellectual property rights

        whose very purpose is to exclude copyists from the market. The designers, their families, and their

        appointed representatives entrusted the care of the designs and the intellectual property to Herman

        Miller precisely so that Herman Miller could maintain control over the integrity and quality of the

        products in perpetuity for posterity, and prevent infringement and dilution by companies like

        Interior Icons, which are principally concerned with short term profit.

                   161.   Interior Icons’ express and implied representations to the consuming public that

        brands like Herman Miller lack any intellectual property protection and improperly charge high

        prices are false, defamatory, and injurious to Herman Miller’s brand value and reputation. Such

        false and misleading statements not only encourage diverting sales to Interior Icons, but generally



                                                       35
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.36 Page 36 of 64



        embolden other infringers, and spread false information that encourages consumers to purchase

        knock-offs rather than originals.

                   162.   Interior Icons’ website also states: “By creating our products in our own factory,

        we’re able to keep prices low and maintain stringent quality control. Our policy against

        outsourcing is one of the key reasons we’re able to offer a 10-year warranty on every product we

        offer.” and “How We Do It: Iconic mid-century furniture was designed to be accessible to all.

        Unfortunately, a handful of influential furniture manufacturers inflated prices unnecessarily,

        making these icons available only to the wealthy. We started Interior Icons as an accessible

        alternative, cutting out all middlemen and maintaining the same quality standards.”

                   163.   The preceding statements falsely imply that the reason Interior Icons sells more

        cheaply than companies like Herman Miller is that Interior Icons “has its own factory” and “cut[s]

        out all middlemen,” as compared with Herman Miller, which must be doing something different.

        In fact, Herman Miller has its own manufacturing operation in the United States that provides jobs

        for thousands of people, and does not employ any “middlemen” as implied by Interior Icons. Upon

        information and belief, the true reasons that Interior Icons sells more cheaply than Herman Miller

        are principally related to cheaper labor outside the US, the absence of design costs and inferior

        quality and quality control.

                   164.   To the extent that Interior Icons may have recruited any former Herman Miller

        employees into its scheme (as is suggested by the website), Interior Icons may have engaged in

        trade secret theft, induced breach of employment agreements, and corporate espionage.

                   165.   Upon information and belief, Interior Icons was either actually aware, or

        deliberately chose to disregard, that Herman Miller owns rights in the designs asserted herein. At

        a minimum, this is because (a) the Trademark Registrations are publicly available and provide



                                                      36
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.37 Page 37 of 64



        constructive notice as a matter of law; (b) actors like Interior Icons would know to search those

        records, and (c) Interior Icons purports to have hired US legal counsel that actually advised it on

        its brazen counterfeiting scheme.

                   166.   Interior Icons has never contacted or communicated with Herman Miller in any

        manner, much less to discuss intellectual property rights. To the contrary, Interior Icons has taken

        extraordinary steps to conceal its identity. If Interior Icons had contacted Herman Miller, Herman

        Miller would have readily explained the nature of its intellectual property rights, and what

        proposed activities would have been prohibited. Upon information and belief, Interior Icons did

        not contact Herman Miller and has taken the extraordinary measures it has to conceal its identity

        because it already knew that it was engaging in prohibited counterfeiting and infringement.

                   167.   Upon information and belief, Interior Icons was acutely aware of Herman Miller’s

        ownership of the EAMES® trademark because, when it redesigned the Interior Icons website, it

        took pains to limit express references on the site to the name “Eames” while at the same time

        stealthily employing the name in targeted internet advertising, keyword advertising and metadata

        on its site.

                   168.   Despite limiting use of the “Eames” name on the webpages themselves, the

        underlying metadata for the webpages does in fact use the name, as is apparent by web browser

        tabs revealing that the true name of what Interior Icons calls “The Lounge Chair” is in fact “Eames

        Lounge Chair Reproduction,” as shown below.




                   169.   Interior Icons’ metadata and keywords manifest in internet search engine results

        that are visible to consumers, such as the one shown below that states “Eames Lounge Chair



                                                     37
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.38 Page 38 of 64



        Reproduction.” This search result came up in Google directly alongside search results for Herman

        Miller.




                   170.   The use of the term “reproduction” does not avoid infringement because consumers

        will likely still be confused that Interior Icons somehow has authorization to sell its counterfeit

        copies of the EAMES® Lounge Chairs, or that Interior Icons is somehow affiliated with or

        endorsed by Herman Miller.

                   171.   Below is another example of one of Interior Icons’ ads that comes up in Google

        alongside search results for genuine Herman Miller products:




                   172.   This ad clearly uses the HERMAN MILLER® (“H. Miller”) and EAMES®

        (“Charles E.”) marks, while guiltily attempting (but failing) to circumvent infringement by

        abbreviating the names.

                   173.   The ad is also false and deceptive in that it suggests that Interior Icons is offering

        actual genuine Herman Miller furniture at 70% off pursuant to some kind of sale, rather than

        simply selling less expensive knock-offs of Interior Icons’ own creation.




                                                       38
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.39 Page 39 of 64



                   174.   Interior Icons has also used Herman Miller’s proprietary unregistered trademarks

        ALUMINUM GROUP, ALUMINUM GROUP EXECUTIVE CHAIR, and ALUMINUM

        GROUP SOFT PAD to promote its counterfeit copies of the EAMES® Thin Pad and Soft Pad

        Executive Chairs.

                   175.   Initial interest confusion happens when a consumer is directed to Interior Icons’

        website believing it to be the original source of the product, even if the consumer ultimately

        appreciates at the point of sale that Interior Icons is selling knock-offs.

                   176.   Interior Icons’ purchase of Herman Miller and Eames-related internet search terms

        and targeted internet advertising evidences a deliberate intent to cause initial interest confusion.

                   177.   Post-sale confusion happens when a consumer sees one of Interior Icons’ chairs in

        use and falsely believes it to have originated from the original brand. Such consumers come away

        with false and injurious associations about the brand, and may also be prompted to make a purchase

        of their own from Interior Icons due to their confusion or otherwise.

                   178.   Confusion is also likely where end users employ agents (such as interior designers)

        to purchase furniture, and do not appreciate when the agent has supplied a knock-off rather than

        an original.

                   179.   Notwithstanding any purported disclaimers, the Interior Icons’ website will cause

        many consumers to believe that either Interior Icons is the original source of the iconic designs

        that it sells, or that it must have obtained some kind of permission or license from the true source.

        Other consumers who may understand more fully what Interior Icons is doing are likely to be

        misled by Interior Icons’ express and implied false statements into believing that Herman Miller

        has no relevant intellectual property rights, or otherwise somehow does not object to Interior Icons’

        business activities, as if Interior Icons were some kind of Herman Miller outlet store or wholesaler.



                                                      39
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.40 Page 40 of 64



                   180.    Plaintiffs are injured by Interior Icons’ misconduct in many ways, including but not

        limited to the following.

                           a.     Loss of sales due to consumer confusion, which could result from any or

                   all of initial interest confusion, point-of-sale confusion, or post-sale confusion.

                           b.     Dilution of famous trademark rights.

                           c.     Injury to brand value, reputation, and goodwill due to infringement and

                   dilution.

                           d.     Loss of sales and injury to brand value, reputation, and goodwill due to

                   false representations about its purported lack of intellectual property rights.

                   181.    Furthermore, many corporate customers can and do buy sizeable quantities of

        Herman Miller products at below-retail price from dealers, and Interior Icons’ pricing is in many

        cases on par with commercial dealer pricing, placing it squarely in competition.

                   182.    Interior Icons has deliberately sought to keep its true identity a secret. This has

        included omitting any identifying information on its website (even in purported legal disclosures),

        registering its internet domain by proxy, avoiding any other forms of public registration (such as

        a trademark application) that would require disclosing its identity, directing its employees to not

        identify themselves online as employed by Interior Icons, and generally avoiding commercial

        activities that would reveal its true identity or the identities of its principals and employees.

                   183.    Interior Icons’ calculated anonymity demonstrates a culpable mindset and

        dishonest intent. Interior Icons’ secrecy also frustrates any effort by consumers or governmental

        entities to investigate or bring claims against Interior Icons. Just so here, where Herman Miller

        will have to engage in protracted legal procedures to call Interior Icons to court.




                                                         40
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.41 Page 41 of 64



                   184.   On or about January 24, 2020, Interior Icons’ website host, Shopify, implemented

        a partial website takedown at the request of Herman Miller. This takedown included removal of

        webpages associated with counterfeit copies of the EAMES® Lounge Chair and Ottoman,

        EAMES® Aluminum Group Chairs, the NOGUCHI® Table, and the Nelson Bubble Lamps.

                   185.   However, notwithstanding the partial website takedown, Interior Icons still uses

        Herman Miller trademarked names in its online advertising, both in underlying metadata, and in a

        form visible to consumers.

                   186.   DWR likewise sent a takedown request to Shopify regarding Interior Icons’ use of

        the DESIGN WITHIN REACH® mark on one of its webpages, but no sooner was that webpage

        taken down, than Interior Icons re-posted it again using the DESIGN WITHIN REACH®

        trademark, as shown below:




                   187.   Furthermore, Interior Icons has continued to sell its counterfeits without openly

        advertising them on its website.

                   188.   Interior Icons also advertises its counterfeits through other social media online.




                                                       41
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.42 Page 42 of 64



                   189.   Interior Icons has demonstrated every intent to continue willfully infringing upon

        and diluting Herman Miller’s and Design Within Reach’s intellectual property, and should be

        enjoined from continuing to do so.

                                                      COUNT I

                                  COUNTERFEITING UNDER 15 U.S.C. §1114

                   190.   The preceding paragraphs are incorporated herein by reference.

                   191.   Herman Miller asserts this claim of trademark and trade dress counterfeiting

        pursuant to 15 U.S.C. 1114 against Interior Icons and the other DOE Defendants based upon the

        intentional copying of (a) Herman Miller’s protected EAMES® Lounge Chair and Ottoman, (b)

        Herman Miller’s EAMES® Aluminum Group chairs, and (c) Herman Miller’s BUBBLE

        LAMPS® (specifically the PEAR® and CRISS CROSS® designs).

                   192.   Herman Miller has valid and protectable rights in its Trademark Registrations for

        the trade dress designs of EAMES® Lounge Chair, the EAMES® Lounge Chair Ottoman, and the

        EAMES® Aluminum Group frame.

                   193.   Herman Miller also has valid and protectable rights in its Trademark Registrations

        for the name EAMES®, HERMAN MILLER®, BUBBLE LAMPS®, PEAR®, and CRISS

        CROSS®.

                   194.   By its own admission, Interior Icons has sold, and continues to promote and sell,

        near exact reproductions of EAMES® Lounge Chair, the EAMES® Lounge Chair Ottoman, and

        the PEAR® and CRISS CROSS® BUBBLE LAMPS®..

                   195.   With respect to the EAMES® Aluminum Group, the frames of Interior Icons’

        knock-offs are essentially the same as what is claimed by Herman Miller’s trade dress Registration.

                   196.   Interior Icons uses the registered trade name EAMES® to advertise the trade dress,

        with the term showing up prominently in internet search results and on internet search engine tabs,

                                                      42
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.43 Page 43 of 64



        as well as in customer reviews that Interior Icons causes to be displayed alongside the products on

        the website. The name is also used in advertising keywords, targeted advertising and metadata to

        redirect Herman Miller customers to Interior Icons’ website.

                   197.   Interior Icons has also used the registered trade name HERMAN MILLER®, which

        it displays in internet search results. The name is also used in advertising keywords and metadata

        to redirect Herman Miller customers to Interior Icons’ website.

                   198.   Thus, Interior Icons has thus violated three separate registered trade dresses, and at

        least five registered trademarks (EAMES®, HERMAN MILLER®, BUBBLE LAMPS®,

        PEAR®, and CRISS CROSS®) in selling its counterfeits of the EAMES® Lounge Chair and

        Ottoman, EAMES® Aluminum Group Chairs, and the PEAR® and CRISS CROSS® BUBBLE

        LAMPS®..

                   199.   Interior Icons has no license from Herman Miller to engage in the promotion or sale

        of Herman Miller’s designs, or the use of its trademarks.

                   200.   Interior Icons’ counterfeiting is likely to cause point-of-sale confusion, initial

        interest confusion, and post-sale confusion, resulting in lost sales to Herman Miller, diminution in

        brand value, and other harms that have been discussed above.

                   201.   Interior Icons’ counterfeiting also dilutes Herman Miller’s registered design rights.

                   202.   Interior Icons’ counterfeiting has been deliberate and willful.

                   203.   Interior Icons copying of Herman Miller’s other furniture designs and website

        exacerbates the likelihood of confusion complained of herein.

                   204.   Herman Miller is entitled to an injunction to stop the irreparable injuries caused by

        the counterfeiting complained of herein.




                                                       43
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.44 Page 44 of 64



                   205.   Herman Miller is entitled to elect either treble its actual damages plus attorneys’

        fees under 15 U.S.C. §1117(b), or statutory damages under 15 U.S.C. §1117(c).

                   206.   Allowable statutory damages in this case for willful counterfeiting are up to

        $2,000,000 per registration.

                   207.   All of the foregoing allegations of this claim are also made against DOEs 2-10,

        subject to amendment of this complaint once their identities are known.

                                                      COUNT II

                           INFRINGEMENT OF REGISTERED HERMAN MILLER

                                     TRADE DRESS UNDER 15 U.S.C. §1114

                   208.   The preceding paragraphs are incorporated herein by reference.

                   209.   Herman Miller asserts this claim of registered trade dress infringement pursuant to

        15 U.S.C. 1114 against Interior Icons and the other DOE Defendants based upon the intentional

        copying of Herman Miller’s protected EAMES® Lounge Chair and Ottoman trade dress, and

        Herman Miller’s EAMES® Aluminum Group trade dress.

                   210.   This claim is made in the alternative to Herman Miller’s claims of trade dress

        counterfeiting.

                   211.   Herman Miller has valid and protectable rights in its Trademark Registrations for

        the designs of EAMES® Lounge Chair, the EAMES® Lounge Chair Ottoman, and the EAMES®

        Aluminum Group frame.

                   212.   By its own admission, Interior Icons has sold, and continues to promote and sell,

        near exact reproductions of EAMES® Lounge Chair and the EAMES® Lounge Chair Ottoman.

                   213.   With respect to the EAMES® Aluminum Group, the frames of Interior Icons’

        knock-offs are essentially the same as what is claimed by Herman Miller’s trade dress Registration.



                                                      44
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.45 Page 45 of 64



                   214.   Interior Icons has no license from Herman Miller to engage in the promotion or sale

        of Herman Miller’s designs.

                   215.   Interior Icons’ infringement is likely to cause point-of-sale confusion, initial

        interest confusion, and post-sale confusion, resulting in lost sales to Herman Miller, diminution in

        brand value, and other harms that have been discussed above.

                   216.   Interior Icons’ infringement also dilutes Herman Miller’s registered design rights.

                   217.   Interior Icons’ infringement has been deliberate and willful.

                   218.   Interior Icons copying of Herman Miller’s other furniture designs and website

        exacerbates the likelihood of confusion complained of herein.

                   219.   Herman Miller is entitled to an injunction to stop the irreparable injuries caused by

        the infringement complained of herein.

                   220.   Herman Miller is entitled to an award of compensatory damages, and/or equitable

        damages for unjust enrichment.

                   221.   Herman Miller is also entitled to enhanced damages and attorneys’ fees.

                   222.   All of the foregoing allegations of this claim are also made against DOEs 2-10,

        subject to amendment of this complaint once their identities are known.

                                                      COUNT III

          INFRINGEMENT OF HERMAN MILLER TRADE DRESS UNDER 15 U.S.C. §1125(a)

                   223.   The preceding paragraphs are incorporated herein by reference.

                   224.   Herman Miller asserts this claim of infringement of its registered and unregistered

        trade dress rights pursuant to 15 U.S.C. 1125(a) against Interior Icons and the other DOE

        Defendants.

                   225.   As is relevant here, Herman Miller has the following valid and protectable rights:



                                                       45
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.46 Page 46 of 64



                          a.      Trademark Registrations for the designs of EAMES® Lounge Chair, the

                   EAMES® Lounge Chair Ottoman, and the EAMES® Aluminum Group frame.

                          b.      Unregistered trade dress rights in the configuration of the EAMES®

                   Aluminum Group Thin Pad Executive Chair. Although the fame and secondary meaning

                   of the entire EAMES® Aluminum Group family inures to the benefit of the Thin Pad

                   Executive Chair, it is only this version of the Aluminum Group unregistered trade dress

                   that is alleged to have been infringed herein.

                          c.      Unregistered trade dress rights in the configuration of the EAMES®

                   Aluminum Group Soft Pad Executive Chair. Although the fame and secondary meaning

                   of the entire EAMES® Aluminum Group family inures to the benefit of the Soft Pad

                   Executive Chair, it is only this version of the Aluminum Group unregistered trade dress

                   that is alleged to have been infringed herein.

                          d.      Unregistered trade dress rights in the Pear, Ball, and Criss Cross Ball

                   versions of the Nelson Bubble Lamps.

                   226.   Interior Icons has conceded the iconic and distinctive status of all these designs.

                   227.   Furthermore, the EAMES® Aluminum Group Thin Pad Executive Chair and

        EAMES® Aluminum Group Soft Pad Executive Chair are famous not only in their own rights, but

        as part of a family of highly recognizable designs.

                   228.   Likewise, the Nelson Bubble Pear Lamp, Bubble Ball Lamp, and Crisscross Ball

        Lamp benefit from the recognition of being part of a well-known family of Nelson Bubble Lamp

        designs.

                   229.   By its own admission, Interior Icons has sold, and continues to promote and sell,

        near exact reproductions of the foregoing products identified in this Claim.



                                                        46
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.47 Page 47 of 64



                   230.   With respect to the EAMES® Aluminum Group, the frames of Interior Icons’

        knock-offs are essentially the same as what is claimed by Herman Miller’s trade dress Registration.

                   231.   Interior Icons has no license from Herman Miller to engage in the promotion or sale

        of the foregoing designs.

                   232.   Interior Icons’ infringement is likely to cause point-of-sale confusion, initial

        interest confusion, and post-sale confusion, resulting in lost sales to Herman Miller, diminution in

        brand value, and other harms that have been discussed above.

                   233.   Interior Icons’ infringement also dilutes Herman Miller’s registered design rights.

                   234.   Interior Icons’ infringement has been deliberate and willful.

                   235.   Interior Icons copying of Herman Miller’s other furniture designs and website

        exacerbates the likelihood of confusion complained of herein.

                   236.   Herman Miller is entitled to an injunction to stop the irreparable injuries caused by

        the infringement complained of herein.

                   237.   Herman Miller is entitled to an award of compensatory damages, and/or equitable

        damages for unjust enrichment.

                   238.   Herman Miller is also entitled to enhanced damages and attorneys’ fees.

                   239.   All of the foregoing allegations of this claim are also made against DOEs 2-10,

        subject to amendment of this complaint once their identities are known.

                                                      COUNT IV

                      TRADEMARK INFRINGEMENT OF HERMAN MILLER MARKS

                                               UNDER 15 U.S.C. §1114

                   240.   The preceding paragraphs are incorporated herein by reference.

                   241.   Herman Miller asserts this claim of registered trademark infringement pursuant to

        15 U.S.C. 1114 against Interior Icons and the other DOE Defendants based upon Interior Icons’

                                                       47
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.48 Page 48 of 64



        unauthorized use of the registered marks HERMAN MILLER®, EAMES®, BUBBLE LAMPS®,

        PEAR®, and CRISS CROSS® in connection with their infringing website.

                   242.   Herman Miller has valid and protectable rights in its Trademark Registrations for

        the marks HERMAN MILLER®, EAMES®, BUBBLE LAMPS®, PEAR®, and CRISS

        CROSS®.

                   243.   Interior Icons has no license from Herman Miller to use the foregoing trademarks.

                   244.   Interior Icons’ infringement – including Interior Icons’ use of these trademarks in

        internet advertising – is likely to cause confusion by misleading customers into believing that

        Interior Icons is an authorized purveyor of Herman Miller, Eames, and Nelson Bubble Lamp

        products. Even if such confusion were dispelled by close review of the website, Interior Icons’

        advertising is deliberately calculated to cause initial interest confusion and redirect customers.

                   245.   Aside from Interior Icons’ use of Herman Miller’s trademarks in a manner that is

        visible to consumers on its website and in advertisements, Interior Icons also infringes upon the

        marks by using them as underlying keywords responsive to internet search queries. Though not

        visible to consumers, these keywords call up Interior Icons’ links and webpages when customers

        use the keywords as search terms, thereby redirecting customers to Interior Icons when they were

        actually search for Herman Miller products.           This causes confusion about Interior Icons’

        relationship to Herman Miller, either in the form of initial interest confusion upon reviewing the

        search results, or carried through to point of sale confusion if the customer continues to buy a

        product from Interior Icons under the false impression that they sell genuine Herman Miller

        products, or are otherwise somehow affiliated with Herman Miller.

                   246.   Interior Icons’ infringement has been deliberate and willful.




                                                       48
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.49 Page 49 of 64



                   247.   Interior Icons copying of Herman Miller’s other furniture designs and website

        exacerbates the likelihood of confusion complained of herein.

                   248.   Herman Miller is entitled to an injunction to stop the irreparable injuries caused by

        the infringement complained of herein.

                   249.   Herman Miller is entitled to an award of compensatory damages, and/or equitable

        damages for unjust enrichment.

                   250.   Herman Miller is also entitled to enhanced damages and attorneys’ fees.

                   251.   All of the foregoing allegations of this claim are also made against DOEs 2-10,

        subject to amendment of this complaint once their identities are known.

                                                      COUNT V

                   TRADEMARK INFRINGEMENT OF DESIGN WITHIN REACH MARKS

                                               UNDER 15 U.S.C. §1114

                   252.   The preceding paragraphs are incorporated herein by reference.

                   253.   Design Within Reach asserts this claim of registered trademark infringement

        pursuant to 15 U.S.C. 1114 against Interior Icons and the other DOE Defendants based upon

        Interior Icons’ unauthorized use of the registered marks DESIGN WITHIN REACH® and DWR®

        in connection with Interior Icons’ infringing website.

                   254.   Design Within Reach has valid and protectable rights in its Trademark

        Registrations for the marks DESIGN WITHIN REACH® and DWR®.

                   255.   Interior Icons has no license from Design Within Reach to use the foregoing

        trademarks.

                   256.   Interior Icons has infringed not only by using the exact tradename “Design Within

        Reach,” but also by using the variant “Designs Within Reach” and “DWR” in a deliberate attempt

        to improperly confuse and redirect consumers.

                                                       49
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.50 Page 50 of 64



                   257.   Interior Icons’ infringement – including Interior Icons’ use of the trademarks as

        keywords in internet advertising – is likely to cause confusion by misleading customers into

        believing that Interior Icons is an authorized purveyor of Design Within Reach products. Even if

        such confusion were dispelled by close review of the website, Interior Icons’ advertising is

        deliberately calculated to cause initial interest confusion and redirect customers.

                   258.   Aside from Interior Icons’ use of the DESIGN WITHIN REACH® and DWR®

        trademarks in a manner that is visible to consumers on its website and in advertisements, Interior

        Icons also infringes upon the mark by using the marks as underlying keywords responsive to

        internet search queries. Though not visible to consumers, these keywords call up Interior Icons’

        links and webpages when customers use the keywords as search terms, thereby redirecting

        customers to Interior Icons when they were actually search for Design Within Reach products.

        This causes confusion about Interior Icons’ relationship to Design Within Reach, either in the form

        of initial interest confusion upon reviewing the search results, or carried through to point of sale

        confusion if the customer continues to buy a product from Interior Icons under the false impression

        that they sell genuine Design Within Reach products, or are otherwise somehow affiliated with

        Design Within Reach.

                   259.   Interior Icons’ infringement has been deliberate and willful.

                   260.   Interior Icons unlawful copying of furniture designs that are sold by Design Within

        Reach exacerbates the likelihood of confusion complained of herein.

                   261.   Design Within Reach is entitled to an injunction to stop the irreparable injuries

        caused by the infringement complained of herein.

                   262.   Design Within Reach is entitled to an award of compensatory damages, and/or

        equitable damages for unjust enrichment.



                                                       50
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.51 Page 51 of 64



                   263.   Design Within Reach is also entitled to enhanced damages and attorneys’ fees.

                   264.   All of the foregoing allegations of this claim are also made against DOEs 2-10,

        subject to amendment of this complaint once their identities are known.

                                                      COUNT VI

                          TRADEMARK INFRINGEMENT UNDER 15 U.S.C. §1125(a)

                   265.   The preceding paragraphs are incorporated herein by reference.

                   266.   Herman Miller asserts this claim of unregistered trademark infringement pursuant

        to 15 U.S.C. 1125(a) against Interior Icons and the other DOE Defendants based upon Interior

        Icon’s use of the unregistered marks ALUMINUM GROUP, ALUMINUM GROUP

        EXECUTIVE CHAIR, ALUMINUM GROUP SOFT PAD, and BUBBLE BALL LAMP.

                   267.   Herman Miller has valid and protectable unregistered trademark rights in the marks

        ALUMINUM GROUP, ALUMINUM GROUP EXECUTIVE CHAIR, ALUMINUM GROUP

        SOFT PAD, and BUBBLE BALL LAMP as applied to the kinds of products at issue.

                   268.   Interior Icons has engaged in the unauthorized use of the foregoing marks in

        connection with the promotion and sale of counterfeit and infringing products, as described

        elsewhere herein.

                   269.   Interior Icons’ infringement is likely to cause initial interest confusion, point-of-

        sale confusion, and post-sale confusion, resulting in lost sales to Herman Miller, diminution in

        brand value, and other harms that have been discussed above.

                   270.   Aside from Interior Icons’ use of Herman Miller’s trademarks in a manner that is

        visible to consumers on its website and in advertisements, Interior Icons also infringes upon the

        marks by using them as underlying keywords responsive to internet search queries. Though not

        visible to consumers, these keywords call up Interior Icons’ links and webpages when customers

        use the keywords as search terms, thereby redirecting customers to Interior Icons when they were

                                                       51
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.52 Page 52 of 64



        actually search for Herman Miller products.           This causes confusion about Interior Icons’

        relationship to Herman Miller, either in the form of initial interest confusion upon reviewing the

        search results, or carried through to point of sale confusion if the customer continues to buy a

        product from Interior Icons under the false impression that they sell genuine Herman Miller

        products, or are otherwise somehow affiliated with Herman Miller.

                   271.   Interior Icons’ infringement has been deliberate and willful.

                   272.   Interior Icons copying of Herman Miller’s other furniture designs and website

        exacerbates the likelihood of confusion complained of herein.

                   273.   Herman Miller is entitled to an injunction to stop the irreparable injuries caused by

        the infringement complained of herein.

                   274.   Herman Miller is entitled to an award of compensatory damages, and/or equitable

        damages for unjust enrichment.

                   275.   Herman Miller is also entitled to enhanced damages and attorneys’ fees.

                   276.   All of the foregoing allegations of this claim are also made against DOEs 2-10,

        subject to amendment of this complaint once their identities are known.

                                                     COUNT VII

                             TRADE DRESS DILUTION UNDER 15 U.S.C. §1125(c)

                   277.   The preceding paragraphs are incorporated herein by reference.

                   278.   Herman Miller asserts this claim of trade dress dilution pursuant to 15 U.S.C.

        1125(c) against Interior Icons and the other DOE Defendants based upon the intentional copying

        of Herman Miller’s protected EAMES® Lounge Chair trade dress, and Herman Miller’s

        EAMES® Aluminum Group trade dress.

                   279.   As is relevant here, Herman Miller has the following valid and protectable rights:



                                                       52
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.53 Page 53 of 64



                           a.      Trademark Registrations for the designs of EAMES® Lounge Chair, the

                   EAMES® Lounge Chair Ottoman, and the EAMES® Aluminum Group frame.

                           b.      Unregistered trade dress rights in the configuration of the EAMES®

                   Aluminum Group Thin Pad Executive Chair. Although the fame and secondary meaning

                   of the entire EAMES® Aluminum Group family inures to the benefit of the Thin Pad

                   Executive Chair, it is only this version of the Aluminum Group unregistered trade dress

                   that is asserted in this claim.

                           c.      Unregistered trade dress rights in the configuration of the EAMES®

                   Aluminum Group Soft Pad Executive Chair. Although the fame and secondary meaning

                   of the entire EAMES® Aluminum Group family inures to the benefit of the Soft Pad

                   Executive Chair, it is only this version of the Aluminum Group unregistered trade dress

                   that is asserted in this claim.

                   280.    By its own admission, Interior Icons has sold, and continues to promote and sell,

        near exact reproductions of the EAMES® Lounge Chair, the EAMES® Aluminum Group Thin

        Pad Executive Chair, and the EAMES® Aluminum Group Soft Pad Executive Chair and does so

        by identifying them as EAMES® chairs in advertisements, in keywords, and in metadata on its

        website. Even Interior Icons’ own customer reviews (which are visible on the website for others

        to see) refer to the chairs as “Eames” chairs.

                   281.    With respect to the EAMES® Lounge Chair, the design is protected by a

        registration.

                   282.    With respect to the EAMES® Aluminum Group, the frames of Interior Icons’

        knock-offs are essentially the same as what is claimed by Herman Miller’s trade dress registration.




                                                       53
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.54 Page 54 of 64



                   283.   Herman Miller also claims unregistered trade dress rights in the appearance of the

        EAMES® Aluminum Group Thin Pad Executive Chair, and the EAMES® Aluminum Group Soft

        Pad Executive Chair.

                   284.   Interior Icons has no license from Herman Miller to engage in the promotion or sale

        of Herman Miller’s designs.

                   285.   The registered and unregistered EAMES® Lounge Chair and EAMES® Aluminum

        Group trade dresses are famous and widely known in the United States.

                   286.   Interior Icons has admitted that the EAMES® Lounge Chair and the EAMES®

        Aluminum Group are iconic and famous.

                   287.   Interior Icons’ counterfeiting is likely to cause dilution of the distinctiveness of

        Herman Miller’s valuable designs, and to undermine Herman Miller’s ability to control its own

        brand, even among consumers who know that Interior Icons is selling knock-offs rather than

        originals.

                   288.   Interior Icons’ counterfeiting is likely to cause dilution of Herman Miller’s brand

        through initial interest confusion, point-of-sale confusion, and post-sale confusion, resulting in lost

        sales to Herman Miller, diminution in brand value, and other harms that have been discussed

        above.

                   289.   Interior Icons has deliberately and willfully created a likelihood of dilution, and

        caused actual dilution.

                   290.   Interior Icons copying of Herman Miller’s other furniture designs and website

        exacerbates the likelihood of dilution complained of herein.

                   291.   Herman Miller is entitled to an injunction to stop the irreparable injuries caused by

        the dilution and likelihood of dilution complained of herein.



                                                       54
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.55 Page 55 of 64



                   292.   Herman Miller is entitled to damages in an amount to be proven at trial.

                   293.   All of the foregoing allegations of this claim are also made against DOEs 2-10,

        subject to amendment of this complaint once their identities are known.

                                                      COUNT VIII

                      TRADEMARK DILUTION OF “EAMES®” UNDER 15 U.S.C. §1125(c)

                   294.   The preceding paragraphs are incorporated herein by reference.

                   295.   Herman Miller asserts this claim of trademark dilution pursuant to 15 U.S.C.

        1125(c) against Interior Icons and the other DOE Defendants based upon the intentional use of

        Herman Miller’s famous EAMES® trademark, and the likely dilution caused thereby.

                   296.   Interior Icons has sold, and continues to promote and sell, near exact reproductions

        of the EAMES® Lounge Chair, the EAMES® Aluminum Group Thin Pad Executive Chair, and

        the EAMES® Aluminum Group Soft Pad Executive Chair and does so by identifying them as

        EAMES® chairs in advertisements, in keywords, and in metadata on its website. Even Interior

        Icons’ own customer reviews (which are visible on the website for others to see) refer to the chairs

        as “Eames” chairs.

                   297.   Interior Icons has admitted that the EAMES® brand is famous and iconic, which it

        in fact is.

                   298.   Interior Icons’ counterfeiting is likely to cause dilution of the distinctiveness of the

        EAMES® mark, and to undermine Herman Miller’s ability to control its own brand, even among

        consumers who know that Interior Icons is selling knock-offs rather than originals.

                   299.   Interior Icons’ counterfeiting is likely to cause dilution of Herman Miller’s brand

        through initial interest confusion, point-of-sale confusion, and post-sale confusion, resulting in lost

        sales to Herman Miller, diminution in brand value, and other harms that have been discussed

        above.

                                                        55
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.56 Page 56 of 64



                   300.   Interior Icons has deliberately and willfully created a likelihood of dilution, and

        caused actual dilution.

                   301.   Interior Icons copying of Herman Miller’s other furniture designs and website

        exacerbates the likelihood of dilution complained of herein.

                   302.   Herman Miller is entitled to an injunction to stop the irreparable injuries caused by

        the dilution and likelihood of dilution complained of herein.

                   303.   Herman Miller is entitled to damages in an amount to be proven at trial.

                   304.   All of the foregoing allegations of this claim are also made against DOEs 2-10,

        subject to amendment of this complaint once their identities are known.

                                                      COUNT IX

             HERMAN MILLER’s FALSE ADVERTISING CLAIM UNDER 15 U.S.C. §1125(a)

                   305.   The preceding paragraphs are incorporated herein by reference.

                   306.   Herman Miller asserts this claim of false advertising pursuant to 15 U.S.C. 1125(a)

        against Interior Icons and the other DOE Defendants based upon Interior Icons’ false and

        misleading statements on its website that expressly or implied convey as follows:

                          a.      That Herman Miller (as one of the clearly implicated “few influential

                   furniture manufacturers” referenced on Interior Icons’ “About” webpage) lacks intellectual

                   property rights, and is somehow improperly manipulating the market and pricing in the

                   absence of any rights.

                          b.      That Herman Miller is acting against the interests and wishes of the original

                   designers.

                          c.      That Interior Icons and other infringers are otherwise free to engage in

                   counterfeiting because it has somehow been widely accepted or determined (i.e., other than



                                                       56
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.57 Page 57 of 64



                   unilaterally by Interior Icons) that the trade dress and trademarks at issue are in the public

                   domain.

                          d.      That Interior Icons may be differentiated from Herman Miller because it has

                   its own factory and cuts out middlemen, and that these factors are what make Interior Icons’

                   prices lower than Herman Miller’s prices.

                          e.      In certain internet advertising, suggesting that Interior Icons is in fact a

                   purveyor of genuine Herman Miller and Eames products which are part of a highly

                   discounted “sale” being run by Interior Icons that in fact is a continuous pricing strategy.

                   307.   These express and implied falsehoods have been disseminated in interstate

        commerce due to Interior Icons’ nationwide sales and the national reach of its website.

                   308.   These express and implied falsehoods are likely to deceived consumers, and have

        the capacity to deceive many more.

                   309.   These express and implied falsehoods are material and injure Herman Miller by

        diminishing the value of Herman Miller’s brand in the eyes of consumers who may now believe

        that Herman Miller has no intellectual property rights, is acting against the interests of the original

        designers, and is engaged in some kind of price manipulation related to “outsourcing” and

        “middlemen.”

                   310.   These express and implied falsehoods are also material and injure Herman Miller

        by encouraging consumers to buy from Interior Icons instead of Herman Miller based on

        falsehoods (particularly if such customers might have otherwise been wary of infringement

        concerns), and by inciting other infringers to try to undermine Herman Miller’s brand.

                   311.   The advertisement that Interior Icons is offering a “sale” of Herman Miller and

        Eames products is likely to mislead consumers who see the “sale” ad in isolation and are likely to



                                                        57
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.58 Page 58 of 64



        believe that Interior Icons is selling genuine Herman Miller and Eames products, or even that it is

        licensed to do so.       In this regard, that the “60% Off” and “70% Off” statements are made

        throughout the website deliberately reinforces the impression that Interior Icons is selling genuine

        product that is merely “on sale.”

                   312.   Interior Icons’ false advertising has been deliberate and willful.

                   313.   Herman Miller is entitled to an injunction to stop the irreparable injuries caused by

        the false advertising complained of herein.

                   314.   Herman Miller is entitled to an award of damages in an amount to be determined at

        trial.

                   315.   Herman Miller is also entitled to punitive damages and attorneys’ fees.

                   316.   All of the foregoing allegations of this claim are also made against DOEs 2-10,

        subject to amendment of this complaint once their identities are known.

                                                       COUNT X

                          DESIGN WITHIN REACH’s FALSE ADVERTISING CLAIM

                                             UNDER 15 U.S.C. §1125(a)

                   317.   The preceding paragraphs are incorporated herein by reference.

                   318.   Design Within Reach asserts this claim of false advertising pursuant to 15 U.S.C.

        1125(a) against Interior Icons and the other DOE Defendants based upon Interior Icons’ false and

        misleading statements on its website that expressly or implied convey as follows:

                          a.     That Herman Miller and the other of the “few influential furniture

                   manufacturers” referenced on Interior Icons’ “About” webpage (referring, for example to

                   Knoll, whose products Design Within Reach also sells) lack intellectual property rights,




                                                       58
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.59 Page 59 of 64



                   and are somehow improperly manipulating the market and pricing in the absence of any

                   rights.

                             b.     That the established brands are acting against the interests and wishes of the

                   original designers.

                             c.     That Interior Icons and other infringers are otherwise free to engage in

                   counterfeiting because it has somehow been widely accepted or determined (i.e., other than

                   unilaterally by Interior Icons) that the trade dress and trademarks at issue are in the public

                   domain.

                             d.     That Interior Icons may be differentiated from existing brands because it

                   has its own factory and cuts out middlemen, and that these factors are what make Interior

                   Icons’ prices lower than established brand prices.

                             e.     In certain internet advertising, suggesting that Interior Icons is in fact a

                   purveyor of genuine brand products – including Design Within Reach products – which

                   are part of a highly discounted “sale” being run by Interior Icons.

                   319.      These express and implied falsehoods have been disseminated in interstate

        commerce due to Interior Icons’ nationwide sales and the national reach of its website.

                   320.      These express and implied falsehoods have almost certainly deceived consumers,

        and have the capacity to deceive many more.

                   321.      These express and implied falsehoods are material and injure Design Within Reach

        by diminishing the value of Design Within Reach’s brand in the eyes of consumers who may now

        believe that Design Within Reach is part of some kind of market price manipulation scheme, and

        acting against the will of the original designers.




                                                          59
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.60 Page 60 of 64



                   322.   These express and implied falsehoods are also material and injure Design Within

        Reach by encouraging consumers to buy from Interior Icons instead of Design Within Reach based

        on falsehoods (particularly if such customers might have otherwise been wary of infringement

        concerns), and by inciting other infringers to try to undermine the brands that supply Design Within

        Reach.

                   323.   Interior Icons’ advertisements that it is offering a “sale” of Design Within Reach,

        Herman Miller, Eames, Knoll, and other products is likely to mislead those who do not know

        otherwise. Those seeing the “sale” ad in isolation are likely to believe that Interior Icons is selling

        actual genuine brand products – including from Design Within Reach – and that it is licensed to

        do so. That the “60% Off” and “70% Off” statements are made throughout the website deliberately

        reinforces the impression that Interior Icons is selling genuine product that is merely “on sale.”

                   324.   Interior Icons’ false advertising has been deliberate and willful.

                   325.   Design Within Reach is entitled to an injunction to stop the irreparable injuries

        caused by the false advertising complained of herein.

                   326.   Design Within Reach is entitled to an award of damages in an amount to be

        determined at trial.

                   327.   Design Within Reach is also entitled to punitive damages and attorneys’ fees.

                   328.   All of the foregoing allegations of this claim are also made against DOEs 2-10,

        subject to amendment of this complaint once their identities are known.

                                                      COUNT XI

                    UNFAIR COMPETITION UNDER MICHIGAN COMP. LAWS § 445.903

                   329.   The preceding paragraphs are incorporated herein by reference.




                                                       60
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.61 Page 61 of 64



                   330.   Plaintiffs assert this claim of unfair competition pursuant to Michigan Comp. Laws

        §445.903 against Interior Icons and DOES 2-10,

                   331.   The same facts that state causes of action under the Lanham Act in the other claims

        asserted herein also state causes of action under the Michigan Consumer Protection Act, Michigan

        Comp. Laws §445.903.

                   332.   Additionally, Interior Icons’ use of Plaintiffs’ trademarked terms in internet

        advertising constitutes common law unfair competition, even when those words are not directly

        visible to consumers when searching the internet. Interior Icons is unfairly commandeering

        Plaintiffs’ trade names to try to leap-frog Herman Miller and Design Within Reach in the digital

        marketplace, and to intentionally confuse customers.

                   333.   Interior Icons’ keywords have cause Interior Icons’ internet search engine results

        to become intermingled with results for Herman Miller and Design Within Reach, and have

        resulted in potential customers getting targeted advertisements for counterfeit products. The use

        of Plaintiffs’ own trademarks against themselves in this manner constitutes unfair competition.

                   334.   Interior Icons’ and DOEs 2-10’s conduct has been willful.

                   335.   Plaintiffs will continue to suffer irreparable injury absent an injunction.

                   336.   Plaintiffs seek damages and/or restitution to the extent allowed by the Statute.

                                                      COUNT XII

                          COMMON LAW INFRINGEMENT / UNFAIR COMPETITION

                   337.   The preceding paragraphs are incorporated herein by reference.

                   338.   All the Plaintiffs assert this claim of common law unfair competition against

        Interior Icons and DOES 2-10.




                                                        61
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.62 Page 62 of 64



                   339.   The same facts that state causes of action under the Lanham Act in the other claims

        asserted herein also state causes of action under the common law.

                   340.   Additionally, Interior Icons’ use of Plaintiffs’ trademarked terms in internet

        advertising constitutes common law unfair competition, even when those words are not directly

        visible to consumers when searching the internet. Interior Icons is unfairly commandeering

        Plaintiffs’ trade names to try to leap-frog Herman Miller and Design Within Reach in the digital

        marketplace, and to intentionally confuse customers.

                   341.   Interior Icons’ keywords have cause Interior Icons’ internet search engine results

        to become intermingled with results for Herman Miller and Design Within Reach, and have

        resulted in potential customers getting targeted advertisements for counterfeit products. The use

        of Plaintiffs’ own trademarks against themselves in this manner constitutes unfair competition.

                   342.   Interior Icons’ and DOEs 2-10’s conduct has been willful.

                   343.   Plaintiffs will continue to suffer irreparable injury absent an injunction.

                   344.   Plaintiffs seek damages to the full extent allowed under the common law.




                                                        62
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.63 Page 63 of 64



                                              PRAYER FOR RELIEF

                   WHEREFORE, Plaintiffs respectfully request that the Court enter judgment as follows:

                   a)     Finding Defendants liable for infringing and diluting Herman Miller’s trade dress

        and trademark rights – and infringing Design Within Reach’s trademark rights – under the Lanham

        Act, Michigan Law, and common law;

                   b)     Finding Defendants liable for false advertising and unfair competition under the

        Lanham Act, Michigan Law, and common law;

                   c)     Finding that Defendants’ foregoing misconduct was willful;

                   d)     Enjoining Defendants, their agents, representatives, employees, assigns, and

        suppliers, and all persons acting in concert or privity with them, from engaging in the foregoing

        misconduct;

                   e)     Awarding Plaintiffs all damages suffered and expenses incurred because of

        Defendants’ misconduct, along with Defendants’ infringing profits;

                   f)     Awarding Plaintiffs treble damages;

                   g)     If any of Plaintiffs elect statutory damages, awarding the maximum $2,000,000 per

        infringed registration;

                   h)     Declaring that this an exceptional case and awarding Plaintiffs their reasonable

        attorneys’ fees or awarding fees under the MCPA;

                   i)     Awarding Plaintiffs pre-judgment and post-judgment interest on the damages

        caused by Defendants’ misconduct; and

                   j)     Granting Plaintiffs such other and further relief as the Court may deem just and

        proper under the circumstances.




                                                      63
4832-1523-1417.4
                   Case 1:20-cv-00312 ECF No. 1 filed 04/09/20 PageID.64 Page 64 of 64



                                           DEMAND FOR JURY TRIAL

                   Under Rule 38 of the Federal Rules of Civil Procedure, Herman Miller requests a trial by

        jury of any issues so triable by right.



                   Dated: April 9, 2020               Respectfully submitted,

                                                      By: /s/ Irina Kashcheyeva

                                                            Irina N. Kashcheyeva
                                                            FOLEY & LARDNER LLP
                                                            500 Woodward Avenue
                                                            Suite 2700
                                                            Detroit, MI 48226-3489
                                                            Telephone: 303.234.7100
                                                            ikashcheyeva@foley.com

                                                            Jonathan E. Moskin
                                                            FOLEY & LARDNER LLP
                                                            90 Park Avenue
                                                            New York, NY 10016
                                                            Telephone: 212.682.7474
                                                            Email: jmoskin@foley.com

                                                            Jean-Paul Ciardullo
                                                            FOLEY & LARDNER LLP
                                                            555 S. Flower St., Suite 3300
                                                            Los Angeles, CA 90071
                                                            Telephone: 213.972.4500
                                                            Email: jciardullo@foley.com

                                                            Attorneys for Plaintiffs
                                                            HERMAN MILLER, INC. and
                                                            DESIGN WITHIN REACH, INC.




                                                      64
4832-1523-1417.4
